internal_revenue_service number release date index number ------------------------------- ----------------------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b06 plr-131272-16 date date legend taxpayer ----------------------------------------------------- --------------------------------------- country a year year year year year year -------------------------- ------- ------- ------- ------- ------- ------- lot a -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ cpa firm ----------------------------------- dear -------------------------------- this letter responds to a request for an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to capitalize interest pursuant to sec_266 of the internal_revenue_code for years facts plr-131272-16 taxpayer represents the following facts taxpayer is an individual who has citizenship in both the united_states and country a taxpayer presently resides in country a although taxpayer was born in the united_states and is a citizen_of_the_united_states he has spent the majority of his adult life in country a taxpayer did not realize until recently that he had the obligation to pay federal income taxes to the united_states while he resided in country a consequently taxpayer has never filed a united_states tax_return during the time that he has resided in country a now that taxpayer has become aware of his obligation to file united_states tax returns he is in the process of filing these returns with the internal_revenue_service for all previous years for which he was required to file such returns in year taxpayer acquired real_property lot a which is located in country a taxpayer funded the acquisition of lot a with a loan the acquisition loan in years taxpayer represents that he paid interest on this acquisition loan and that this interest is deductible for federal_income_tax for purposes of sec_266 however no interest was deducted by taxpayer years occurred during the time in which taxpayer resided in country a and did not realize that he had an obligation to file united_states tax returns currently while preparing to file the aforementioned tax returns taxpayer was advised by an international cpa firm that he could make an election pursuant to sec_266 to capitalize the interest_paid on the acquisition loan in years into the value of lot a taxpayer had not timely made the election under sec_266 to capitalize the interest_paid on the acquisition loan for each of years because he had not realized that he had the obligation to file united_states tax returns or pay income_tax to the united_states further as a nontax professional taxpayer was not aware of the sec_266 election until he was advised by the international cpa firm ruling requested taxpayer requests for years an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file an election under sec_266 to capitalize interest payments on an acquisition loan with respect to real_property law and analysis sec_266 provides that no deduction shall be allowed for amounts paid_or_incurred for such taxes and carrying charges as under regulations prescribed by the secretary are chargeable to capital_account with respect to property if the taxpayer elects in accordance with such regulations to treat such taxes or charges as so chargeable plr-131272-16 sec_1_266-1 of the income_tax regulations provides that in accordance with sec_266 items enumerated in sec_1_266-1 may be capitalized at the election of the taxpayer thus taxes and carrying charges with respect to property of the type described in sec_1_266-1 are chargeable to capital_account at the election of the taxpayer notwithstanding that they are otherwise expressly deductible under provision of subtitle a of the code no deduction is allowable for any items so treated sec_1_266-1 provides that if the taxpayer elects to capitalize an item or items under sec_266 such election shall be exercised by filing with the original return for the year in which the election is made a statement indicating the item or items whether with respect to the same project or different projects which the taxpayer elects to treats as chargeable to capital_account under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 b defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election includes an application_for relief in respect of tax as well as a request to adopt change or retain an accounting_method sec_301_9100-3 provides extensions of time to make regulatory elections under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions sec_301 a provides in part that the commissioner will grant a request for an extension of time when a taxpayer provides the evidence including affidavits described in paragraph e establishing to the commissioner’s satisfaction that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax plr-131272-16 professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the service will ordinarily not grant relief because of the use of hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section ruling based solely on the facts and the representations submitted the service concludes that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted permission to file the necessary elections to capitalize the interest_paid on the acquisition loan for lot a for years under sec_266 when taxpayer files his income_tax returns for years any elections shall be made in accordance with the regulations under sec_266 and shall be filed with the appropriate office of the service having jurisdiction over taxpayer’s united_states tax returns for years please attach a copy of this private_letter_ruling to the returns and any forms filed in connection with making the election under sec_266 when such documents are filed except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this private_letter_ruling under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the interest on the acquisition loan may be validly capitalized under sec_266 and whether taxpayer may make a valid sec_266 election for any carrying charges with plr-131272-16 respect to lot a we emphasize that this letter does not give taxpayer permission to make an election to capitalize any carrying charges other than the interest on the acquisition loan we further emphasize that this letter_ruling does not grant any extension of time for the filing of taxpayer’s united_states tax returns for years taxpayer is subject_to any appropriate penalty and interest resulting from his failure to have his tax returns filed timely this ruling is directed only to this taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
